Citation Nr: 0117037	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-00 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for bronchial asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions which denied service connection 
for bronchial asthma.  In this regard, the Board notes that 
the veteran was originally informed of the adverse rating 
action in February 1944 correspondence from the RO.  The 
claim was again considered based on all of the evidence of 
record and denied in a January 1946 RO decision.  The veteran 
submitted a timely notice of disagreement in February 1946.  
The veteran submitted an additional notice of disagreement in 
June 1946; however, the RO failed to issue a statement of the 
case on the veteran's claim.  In a December 1999 letter, the 
veteran's representative informed the RO that the required 
statement of the case had not been received in reference to 
the veteran's claim for service connection for bronchial 
asthma, pending since 1946.  In October 2000, the RO issued a 
statement of the case on the veteran's claim of service 
connection for bronchial asthma.  The veteran submitted a 
timely substantive appeal in the same month and thus, the 
claim for service connection for bronchial asthma is still in 
appellate status and is now properly before the Board.  


REMAND

The veteran claims that service connection for bronchial 
asthma is warranted.  The file shows that there is a further 
VA duty to assist the veteran in developing the facts 
pertinent to his claim.  38 C.F.R. §§ 3.103, 3.159 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due to the inherent nature of the disease.  Seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2000).  

As noted above, the veteran's claim for service connection 
for bronchial asthma has been held to have been pending since 
1946.  As a result, the majority of the pertinent medical 
evidence is dated in the 1940's.  Such evidence consists of 
the veteran's service medical records which show that on 
enlistment examination he demonstrated no pertinent 
abnormalities.  A 1943 service hospital record shows that the 
veteran was admitted due to complaints of dyspnea.  Skin 
allergy testing revealed a reaction to several allergens.  
The September 1943 certificate of disability for discharge 
report notes that he was recommended for discharge due to 
chronic bronchial asthma, moderately severe, cause 
undetermined.  It was noted that such condition was 
considered a "pre-enlistment" disability.  This was 
apparently based on history provided at the time.  It is 
noted that the appellant had been in service for over 1 year 
prior to the onset of these symptoms.

A November 1943 VA hospital record reflects that the veteran 
was admitted with diagnoses of bronchial asthma and 
tonsillitis.  He underwent a tonsillectomy in November 1943.  
An August 1945 VA hospital record shows that the veteran was 
seen for complaints of wheezing and coughing which began two 
years prior.  X-rays showed no significant abnormalities with 
the exception of pulmonary emphysema.  The diagnosis was 
bronchial asthma due to a dust and feather allergy.  In a 
September 1945 statement, G.H. Leader, M.D. indicated that 
the veteran reported no history of asthma before undergoing a 
tonsillectomy in 1943.  In a November 1946 statement he noted 
that he treated the veteran for acute asthma attacks on 
several occasions between July 1945 and September 1945.  In a 
statement from Raymond DeSmit, M.D., it was noted that he 
treated the veteran for severe asthma following an upper 
respiratory infection in October 1941.  Dr. DeSmit also 
stated that he treated the veteran following his discharge 
from service.  On VA examination in February 1948, the 
diagnoses included bronchial asthma with emphysema, moderate.  
The most recent VA examination was conducted in February 1985 
which noted a history of asthma of allergic etiology and 
chronic obstructive pulmonary disease.  

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  In part, due to this change in the law, a remand 
is indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The VA must make "reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Veterans Claims Assistance Act of 2000.  This 
duty to assist includes securing all VA records to which 
reference has been made, as well as conducting a thorough and 
contemporaneous examination of the veteran.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995).  In this case, there is 
conflicting evidence as to whether the veteran's disorder 
pre-existed his service.  It is also unclear as to whether 
any pre-existing disorder was aggravated by service.  
Moreover, there is no current VA examination report on file 
to indicate whether the veteran suffers from asthma and thus, 
his present medical status with regard to bronchial asthma 
also remains unclear.  Therefore, the RO should afford him a 
VA pulmonary examination to diagnosis or rule out bronchial 
asthma, including a medical opinion as to the etiology of any 
bronchial asthma which may exist.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, while the Board sincerely regrets the additional 
delay caused by remanding this case, proceeding with a 
decision on the merits at this time would not ensure full 
compliance with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions: 

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any health care providers 
(private, VA or military) who have 
provided him with treatment for bronchial 
asthma, not already associated with the 
claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  

To the extent that the attempt to obtain 
records is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any bronchial asthma 
disability.  All indicated tests, 
including pulmonary function tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
file must be provided to the examiner for 
review.  After reviewing the entire 
claims file and conducting a full 
examination of the veteran, the examiner 
should offer an opinion as to whether the 
veteran currently suffers from bronchial 
asthma and if so, whether it is as likely 
as not that such disorder is related to 
service.  A complete rationale for any 
opinion expressed must be provided.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions: 

(a) Does the veteran have any current 
disability stemming from a disease of 
allergic etiology, including bronchial 
asthma?  

(b) If so, is this disability the result 
of a disorder which does not pre-exist 
service, but was incurred in-service?  

(c) If this disability is the result of a 
disorder which pre-existed service, does 
the record reflect that this current 
disability resulted from an aggravation, 
beyond the natural progression of the 
disability while in the service?  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further 
pertinent guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

Thereafter, the RO should readjudicate the claims on appeal.  
If the benefit sought remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
veteran until he is notified.  The Board intimates no opinion 
as to the ultimate outcome in this case by the action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


